Citation Nr: 0738608	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peptic ulcer disease.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit on appeal.

In August 2005, this case was remanded by the Board as the 
veteran requested a hearing before the Board.  The veteran 
was scheduled to appear at a hearing in May 2006, however, he 
requested the hearing be postponed and rescheduled.  The 
veteran subsequently failed to appear for a rescheduled 
September 2006 hearing.


FINDING OF FACT

Peptic ulcer disease is not shown by competent medical 
evidence to be related to service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
active military service.  and peptic ulcer disease may not be 
presumed to have been so incurred.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2002. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. Additionally, 
an April 2006 letter informed the veteran of how the RO 
assigns disability ratings and effective dates if a claim for 
service connection or an increased rating is granted and 
complies with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. Charles v. 
Principi, 16 Vet. App. 370 (2002) ((Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995). It is upon the lack of a nexus between any 
current disability and the in-service injury that the claims 
for service connection for peptic ulcer disease fails.   

The veteran seeks service connection for peptic ulcer 
disease.  Specifically, in an April 2004 statement in support 
of his claim, the veteran argued that his peptic ulcer 
disease began while in service in October 1961.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The veteran's service treatment records indicated that in 
October 1961, the veteran was diagnosed with an episode acute 
gastritis with vomiting.  A gastrointestinal (GI) series 
consisting of a fluoroscopic and film examination revealed 
the esophagus to be within normal limits.  The stomach filled 
and distended well and there was good peristalsis.  The 
duodenal bulb filled promptly and was not tender to 
palpation.  No deformity or definite sign of ulcer disease 
was noted.  The remainder of the duodenal loop and proximal 
jejunum appeared to be normal.  The April 1962 separation 
examination was devoid of any diagnosis of stomach and/or 
gastro-intestinal disorders.

The veteran reported in a May 2002 statement that while 
stationed at Chaumont Air Force Base (AFB), France, between 
approximately December 1961 and July 1962, he had pain that 
came and went periodically.  The veteran stated he never saw 
a physician on base and did not know if there was one.  The 
veteran reported he went to the dispensary and was seen by a 
staff sergeant.  The veteran stated he never made a record of 
his visits to the dispensary, nor did anyone else.  The 
veteran subsequently reported in a September 2003 statement 
in support of his claim that there were no facilities 
available at Chaumont AFB, but claimed there was a recorded 
history of hyperacidity symptoms and pain.  In June 2002, the 
RO requested all of the veteran's medical treatment records 
from October 1961 to August 1962.  
There are no Chaumont AFB records associated with the claims 
file, however, as the veteran stated there were no records 
made of his visits to the dispensary, there is no obligation 
on the part of VA to seek evidence which the veteran 
acknowledges does not exist.  Counts v. Brown, 6 Vet. App. 
473, 477 (1994).  

The veteran had a VA examination in July 2002 and was 
diagnosed with a hiatus hernia, currently stable on 
medications; old peptic ulcer disease and healed gastric 
ulcer; and, Barrett's esophagus by upper endoscopy studies 
done in 1998.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his peptic ulcer 
disease, nor is there any competent medical evidence 
indicating a diagnosis of peptic ulcer disease within one 
year of the veteran's separation from active duty. By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). None of the medical 
evidence of record relates the veteran's peptic ulcer disease 
to any event or incident during active military duty.

Nor is there any evidence of continuity of symptomatology. 
The first notation of a diagnosis of peptic ulcer disease 
associated with the record is dated in September 1984, when 
the veteran consulted Dr. Chaiken for a history of epigastric 
pain, nausea and vomiting.  Dr. Chaiken noted the veteran 
reported an over-usage of aspirin for headaches.  The veteran 
was diagnosed with two prepyloric antral gastric ulcers.  
This diagnosis occurred approximately 22 years after the 
veteran's separation from service. This gap in evidence 
constitutes negative evidence that tends to disprove the 
veteran's claim that the veteran had an injury in service 
that resulted in a chronic disability or persistent symptoms. 
See Forshey v. West, 12 Vet. App. 71, 74 (1998); aff'd sub 
nom, Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.  
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of peptic ulcer 
disease within the first post-service year.  

The Board does not doubt the sincerity of the veteran's 
belief that he has peptic ulcer disease as a result of his 
service.  As a lay person without the appropriate medical 
training and expertise, however, he is not competent to 
provide a probative opinion on a medical matter. See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"). 

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for peptic ulcer disease and the 
benefit-of-the-doubt rule is not for application. 38 U.S.C.A. 
§ 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 (1990).


ORDER

Service connection for peptic ulcer disease is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


